DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-20 are indefinite as the claims at several instances recites the range “about”, which is indefinite as the phrase is open to definition of “about” and more than one interpretation of the range. For compact prosecution, the claims are interpreted under Broadest Reasonable interpretation (BRI) as (1) “about” for the ratio of lipids to the anticancer compound is interpreted as ±10; (2) “about” for ratio of phospholipids to the plurality of free cholesterol is 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 5616341) and Kurbacher (cancer letters; 103, 1996, 183-189; as provided by the applicant on IDS dated 02/16/2021) in combination. 
Determining the scope and contents of the prior art
Mayer discloses liposomal composition comprising doxorubicin (a weakly basic anticancer compound as defined and exemplified in the instant specification) (same as in claim 12), an acid such as oxalic acid, citric acid, liposome comprising plurality of lipids and/or cholesterol, such as polyethylene glycol (poloxamer) derivatives of cholesterol etc., wherein the ratio of lipids to the anticancer compound is 1:1 or 1:0.1 (10:1) to about 1:3 or example with 1:0.03 (100:3=33.33:1) to 1:0.3 (10:3) (within limits of the instant claims of 20:1, 30:1, 40:1 etc. ranges) and the ratio of phospholipids to cholesterol is e.g., 55:45 (i.e. 1.22:1) (within limits of claim 10 and 11) with a size of 30nm to about 2 microns, 100mm-300nm, preferably about 60nm,  by adjusting the size, depending on type of liposomes, such as MLV, SPLV, LUV (25-50nm) determined by quasielastic light scattering and freeze-fracture (cryo) electron microscopy 
With regard to limitations of pKa of the anticancer compound of claim 13-Since the cited prior art teaches same anticancer compound as in the dependent claim 12 and exemplified in the instant specification, the anticancer compound of the cited prior art is expected to have same pKa as in the instant claim 13. 
With regard to limitations describing properties of liposomes, such as releasing ability of liposomes, of claim 19-Since the cited prior art teaches same composition comprising same components, the liposomal composition of the cited prior art is expected to have same releasing ability of liposomes, of claim 19. 
Ascertaining the differences between the prior art and the claims at issue
Mayer teach applicants’ composition with recitation of acids such as oxalic acid, citric acid etc., with the reasoning of needing such acids. However, the cited prior art provides all examples with citric acid; is silent about ascorbic acid in the composition.
Resolving the level of ordinary skill in the pertinent art
prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success that both citric acid and oxalic acid may be useful in preparing such composition as taught by the cited prior art.
With regard to ascorbic acid in the composition-Mayer is silent about it. 
This deficiency is cured by Kurbacher.
Kurbacher teaches that presence of ascorbic acid improves the antineoplastic activity of doxorubicin (pages 183-189).  
Thus, with the guidance provided by Mayer and Kurbacher, it would have been prima facie obvious to a person of ordinary skill in the art to include ascorbic acid in the composition to enhance the biological effect of doxorubicin. Further, a person of ordinary skill in the art would have been motivated to combine the teachings of Mayer and Kurbacher to achieve enhanced pharmacological effect of doxorubicin.
Thus, the cited prior art meets all limitations of the instant claims.
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ composition.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness

In this case, Mayer teach applicants’ composition having doxorubicin with recitation of acids such as oxalic acid, citric acid etc., with the reasoning of needing such acids, whereas Kurbacher teaches that presence of ascorbic acid improves the antineoplastic activity of doxorubicin. 
So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to Further, there is a reasonable expectation of success and motivation to include ascorbic acid in the composition by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed composition with a reasonable expectation of success.  
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,033,520 B2, since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 1-20, in the instant application is fully disclosed and is covered by the claims 1-16 of U.S. Patent No. 11,033,520 B2. Since the patent and the instant application are claiming common subject matter of liposomal composition comprising the same components in same or overlapping ratio (please see the interpretation of claims as set forth above).  Further, the claims 1-16 of U.S. Patent No. 11,033,520 B2 have overlapping scope with respect to poloxamer and the patent provides poloxamer as poloxamer 188 in the specification (definition of poloxamer).	 
Thus, the difference of wording does not constitute a patentable distinction because the claims in the present invention simply fall within the scope of the patent.  For the foregoing reasons, the instantly claimed composition is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623